Citation Nr: 1124648	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of a reduction for service-connected lumbar disc disease from 60 percent to 40 percent, effective March 1, 2007.

2.  Entitlement to a rating in excess of 60 percent for lumbar disc disease prior to March 1, 2007, and in excess of 40 percent on and after that date, to include entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in Muskogee, Oklahoma in July 2005 and December 2006.  The former denied the claim for a TDIU, and the latter reduced the rating for the service-connected lumbar disc disease from 60 percent to 40 percent, effective March 1, 2007.

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge in November 2007.  A transcript of the hearing is of record.  

The Board remanded this case in April 2008 for additional development.  The case returns now for appellate consideration.

The Board previously remanded the propriety of the reduction and the TDIU claim; however, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  The Board has recharacterized the TDIU issue to include increased ratings prior to and on and after March 1, 2007.  The appropriate rating was considered by the RO in the rating decision on appeal and in the Statement of the Case and each Supplemental Statement of the Case.  The Board finds that there is no prejudice to the Veteran in 

considering the rating in this fashion.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the Veteran's disability rating, to include proper notification of the proposal to reduce the disability evaluation and giving him an opportunity to submit evidence.

2.  The disability rating for the Veteran's service-connected lumbar disc disease had been in effect for less than five years at the time it was reduced.

3.  At the time of the rating reduction effective March 2007, there was no objective evidence demonstrating improvement in the severity of the Veteran's lumbar disc disease.

4.  Throughout the period on appeal, the Veteran's service-connected lumbar disc disease has not been manifested by unfavorable ankylosis of the entire spine, or neurological complications warranting separate compensable evaluations in excess of 20 percent.

5.  The Veteran's schedular evaluation for lumbar disc disease is adequate.

6.  In light of the fact that restoration of the 60 percent rating for the Veteran's service-connected lumbar disc disease is warranted, such evaluation would be in effect prior to January 26, 2007.  On and after January 26, 2007 (the effective date of the grant of service connection for tinnitus (10 percent) and hearing loss (0 percent), the Veteran's combined disability rating would be 60 percent.  These evaluations meet the schedular requirements for assignment of a total disability rating based on individual unemployability.



7.  The Veteran's service connected disability is not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the reduction in ratings prior to effectuating its December 2006 rating decision of implementing the proposed reduction.  38 C.F.R. § 3.105(e) (2010).

2.  The reduction of the disability rating for the service-connected lumbar disc disease from 60 percent to 40 percent was not warranted, and the requirements for restoration have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for a rating in excess of 60 percent for lumbar disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

4.  The criteria for assignment of a TDIU are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extraschedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's IR and TDIU claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

As to the claim of restoration of the 60 percent rating, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's TDIU claim, a letter dated in February 2005 fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).

The RO provided Vazquez-Flores III-compliant VCAA notice in April 2006 and April 2008.  Although these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, because he was subsequently provided adequate notice in April 2006 and April 2008, he was provided years to respond with additional argument and evidence, and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in December 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the requirements of Vazquez-Flores III are met.  The Board, therefore, finds that the requirements of Quartuccio are met and that the VA has discharged its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in January 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination report is thorough and supported by VA outpatient treatment and vocational rehabilitation records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded for updated VA treatment records from the Oklahoma City VA Medical Center from December 2006 to the present, a copy of the Veteran's VA vocational rehabilitation records, complete records from a private physician Dr. Wines, and a VA examination.  The Veteran's VA treatment records were updated and are of record.  The Veteran's vocational rehabilitation records have been associated with the claims file.  The RO requested a signed authorized release form so that the records from Dr. Wines might be obtained in an April 2008 letter.  The Veteran failed to return the release form or provide the records on his own.  While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran's failure to provide the necessary authorized release prevents the RO from completing the ordered development.  The Board finds that the RO complied substantially with April 2008 remand instructions as to the records from Dr. Wines.  See Stegall.  Finally, the Veteran was evaluated at a January 2009 VA examination.  That examination is adequate for ratings purposes, as discussed above.  The Board finds that the RO complied substantially with April 2008 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Rating Reduction

The Veteran contends that his 60 percent rating for lumbar disc disease should be restored because he did not have an improvement in the disability.  For the reasons that follow, the Board agrees.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002); see Greyzck v. West, 12 Vet. App. 288, 292 (1999).

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction). Therefore, the Board will focus only upon the propriety of the reduction.

VA benefits recipients are afforded additional protections under 38 C.F.R. § 3.344.  See also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re- examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

Here, the Veteran was assigned the 60 percent disability rating for his lumbar disc disease in a May 2004 rating decision, effective from August 11, 2003.  Therefore, when his rating was reduced effective March 1, 2007, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.  

Thus, in this case, the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

Concerning the Veteran's claim for restoration of a 60 percent rating for his lumbar disc disease, if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this issue, the benefit of the doubt in resolving the issue is to be given to the veteran.  See 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Brown, 5 Vet. App. at 421.  In other words, the reduction in the Veteran's disability rating would have to have been supported by a preponderance of the evidence.  The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420- 421.

The Veteran was rated under Diagnostic Code (DC) 5243, for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a.  That DC provided for a maximum rating of 60 percent based on incapacitating episodes.  The May 2004 rating decision arose from a claim filed by the Veteran on August 11, 2003.  The ratings schedule concerning spinal disabilities was amended, effective September 26, 2003.  Thus, the RO applied whichever version of the ratings schedule was more favorable to the Veteran.  The rating decision states that the Veteran was granted an increased rating on the basis of incapacitating episodes lasting more than 6 weeks out of the preceding twelve months.

The 60 percent rating was assigned based on the evaluation of an April 2004 VA examination.  The Veteran reported his back history, having an injury and surgery during service and a second surgery in 1985.  The Veteran reported pain causing him to lose sleep every night.  The pain was 9/10 at its most severe point, which occurs once or twice every year.  The Veteran reported constant pain.  The Veteran reported losing four days from work in the previous year due to pain.  The Veteran also reported flare-ups, but did not know of a specific trigger.  The Veteran stated that he did not run, jump or climb stairs.  There was a well-healed mid lumbar scar.  There was tenderness of the lumbosacral and paraspinal muscles.  There was a moderately severe muscle spasm present.  Forward flexion was to 55 degrees, with pain beginning at 20 degrees.  Extension was to 10 degrees, with a reduction to 5 degrees on repetition.  The Veteran reported increasing pain during the test.  Lateral flexion to the left was to 5 degrees with no change after repetition.  Right lateral flexion was to 15 degrees and to 12 degrees after several repetitions.  Rotation to the left was to 10 degrees and on the right to 20, without shortening on repetition.  The examiner could not demonstrate a sensory deficit in either lower extremity.  Appropriate reception and vibration were carried out.  Quadriceps reflexes were 2+/2+.  The Veteran was able to squat and stand quickly without apparent difficulty.  The Veteran did not extend his arms to lift himself from a chair, but rose in the normal fashion.  The Veteran sat and stood in the same way.  The Veteran's gait was perfectly normal without the use of assistive devices.  

Upon filing the present claim for increased rating, the Veteran was evaluated again at a November 2005 VA examination.  The Veteran reported his back history, having an injury and surgery during service and a second surgery in 1985.  The Veteran reported stability in his symptoms until about one and a half years prior to the examination when the low back pain and right leg pain became more severe and present constantly.  The Veteran reported that the pain occurred intermittently, after episodes of stooping or bending for greater than five minutes.  The Veteran had some days where the pain was worse than others.  The Veteran had difficulty finding a position of comfort to relieve his low back and right lower extremity pain.  The Veteran described the pain as aching in his back and shooting in his leg.  The Veteran rated the pain as 6 out of ten.  The Veteran complained of bilateral lower extremity weakness.  The Veteran reported symptoms of urinary frequency and obstructive type symptoms.  

The examiner noted that the Veteran's record revealed a history of benign prostatic hypertrophy.  The Veteran denied episodes of stool incontinence.  The Veteran denied other symptoms associated with his low back pain.  The Veteran reported using medication at bedtime, ibuprofen and elavil.  The Veteran reported good relief pain and denied side effects.  The Veteran stated that he does not take the medication for leg pain during the day, but does at night or he would be unable to sleep.  The Veteran reported flare-ups every other day that last thirty minutes to an hour.  The Veteran reported intensity of 7 out of ten during these flare ups.  The Veteran did not know a precipitating event.  The Veteran reported mild to moderate functional impairment during the flare up.  The Veteran also reported numbness in the right lower extremity.  The Veteran denied erectile dysfunction.  The Veteran denied having any incapacitating events over the previous year.  The Veteran reported using a back brace in the previous year, but not at the time of the examination.  The Veteran walks unaided and does not use a cane or crutches.  The Veteran was limited to one-half mile of walking without the need to stop and rest.  The Veteran reported being steady on his feet and denied a history of falls.  The Veteran reported difficulty putting on his socks and shoes due to bending, but otherwise his activities of daily living were not affected b the low back pain.  The Veteran reported working as a pizza delivery driver. He reported that his back pain interfered with the job in that he had increased pain getting in and out of his car and with bending and washing dishes at the pizza restaurant.  The Veteran reported mowing his own lawn, but that this increased his low back pain.  The Veteran reported exercising by walking in a pool.  

On physical examination, the Veteran had a wide based gait favoring the left lower extremity.  The Veteran was able to get onto the exam table without table.  The spinal curvature was normal.  There was a well-healed mid lumbar scar.  There was no tenderness of the paraspinal muscles of the lumbar spine or over the sacroiliac joint.  There was a paravertebral muscle spasm present.  Forward flexion was to 60 degrees, with pain beginning at 30 degrees.  Extension was to 15 degrees, with pain beginning at 10 degrees.  Bilateral lateral flexion was to 20 degrees with pain at 20 degrees.  Bilateral rotation was to 25 degrees with pain at the end of the range of motion.  With repetition, there was a 3 degree further limitation of range of motion in all fields secondary to pain and fatigue.  Straight leg raises were negative.  The Veteran had 5/5 muscle strength in the lower extremities.  The Veteran had decreased sensation to pin prick in the S1 dermatome of the right lower extremity.  There was hypalgesia to pin prick in the right foot, vibration sense was absent and proprioception was intact.  The Veteran's reflexes were 1+ at the knees and absent at the ankles.  The examiner noted the results of a June 2005 MRI and November 2005 EMG.  The deep peroneal and sural responses were normal.  The needle EMG of selected right lower extremity and L5 paraspinal muscles show changes of chronic denervation-renervation in EDB, gastrocnemius and tibialis anterior and was otherwise normal in all other muscles.  The EMG showed electrophysiologic evidence of a chronic lower LS radiculopathy, predominantly S1.

The Veteran filed several claims for vocational rehabilitation in 2003, 2004 and 2005.  These records do not include physical assessments other than those contained in the Veteran's VA treatment records. 

The Veteran underwent April 2006 neurosurgery consult.  The Veteran was complaining of chronic lower back pain and right lower extremity pain.  The Veteran had a physical examination at the same time.  The Veteran had diminished strength of 4/5 in all tested muscle groups of the lower extremities.  The Veteran's reflexes were 2+ throughout both lower extremities.  The Veteran's gait was slightly wide based, tandem gait was intact and the Romberg was negative bilaterally.  The June 2005 MRI was reviewed, revealing disk desiccation at all levels with mild to moderate disk protrusions on all levels.  The Veteran had encroachment on neural foramina from L1-L2 to L4-L5.  The EMG was reviewed, finding electrophysiologic evidence of chronic lower LS radiculopathy.  Surgery was not indicated.  The examiner considered pain management the best course.

The Veteran has submitted a September 2006 examination conducted by a chiropractor.  The Veteran's thoracolumbar range of motion were flexion to 40 degrees, extension to 10 degrees, rotation to 10 degrees bilaterally and lateral flexion to 15 degrees bilaterally.  The Veteran had decreased sensitivity in the L4 dermatome in the left leg.  The chiropractor also indicated positive Lasegue's, Braggard's and Fabere's tests in both lower extremities.  The chiropractor indicated that improvement in the Veteran's range of motion was highly unlikely.  There were no indications of incapacitating episodes.

Reports of VA treatment, as well as Social Security Administration records, show complaints of back pain.  The Veteran has been evaluated for neurological complications of the right lower extremity.  The treatment records do not show, however, incapacitating episodes.  

Following the Board's April 2008 remand, the Veteran was evaluated again at a January 2009 VA examination.  The Veteran reported lower back pain occurring on a daily basis.  He described it as nagging, like a toothache.  The Veteran reported the pain was of an intensity of 4 to 6 out of ten on a daily basis.  The Veteran reported flare-ups of back pain every two to three months, which was a sharp pain of an intensity of 9 out of ten and lasts for approximately three days.  During those periods, the Veteran reported that he was on bedrest with hot and cold compresses for his back.  The Veteran noted that the lower back pain can be exacerbated by recurrent bending or prolonged bending or stooping.  The Veteran reported that walking for more than one-half mile or standing for prolonged periods can exacerbate the pain.  The Veteran was able to mow his lawn, but in 10 to 15 minute intervals.  The Veteran walked his dogs daily a distance of about a half mile.  The Veteran reported working in yard maintenance for two years before quitting in 2004.  He has not worked since then and has been on Social Security disability since 2005.  The Veteran reported working as a machinist for 29 years prior to the yard maintenance job.  The Veteran stated that he did not miss work to a significant amount due to his lower back pain.  The work required recurrent bending, stooping and lifting that aggravated his back.  The Veteran reported that he stopped working as a machinist and in yard maintenance due to the restriction of repetitive bending, stooping and lifting.  The Veteran reported using Tylenol #3 and ibuprofen.  He denied side effects from the medication.  He reported using a back brace.  A June 2005 MRI showed multiple level disk protrusions as well as a moderate central and right paracentral disk extrusion at L5-S1.  The Veteran reported pain radiating into his right leg to the level of the knee intermittently.  The Veteran reported some tingling in his legs when he walks.  The Veteran denied numbness, weakness, give way or falling.  

On physical examination, the Veteran had normal posture and gait.  Forward flexion was to 20 degrees.  Lateral flexion was to 15 degrees bilaterally.  Rotation was to 20 degrees bilaterally.  Extension was to 15 degrees.  The lumbar lordosis was straightened between L2 and S1.  The Veteran had pain throughout all range of motion testing.  The Veteran had no additional limitation of motion with repetitive use.  The Veteran was observed in the office rising from sitting in a chair, sitting on the examination table and bending over to put on his shoes and socks seated in a chair.  The examiner noted that the range of flexion of the lumbar spine would have to be a minimum of 60 degrees to accomplish the observed tasks.  The neurological examination revealed a positive straight leg raise on the right in a seated position.  The Veteran had 2+ reflexes at the knees and 1+ at the ankles.  The Veteran had reduced pin prick and temperature sensation in the L5 distribution in the right extremity.  The Veteran's gait was normal in the office setting and stable without the use of assistive devices.  The examiner noted that the Veteran had no incapacitating episodes in the preceding twelve months.  

The Veteran's complaints of pain have been consistent and he has had limited range of motion throughout the period on appeal and during the prior claim when the 60 percent was granted.  The Veteran now complains of incapacitating episodes.  Such episodes require treatment by a physician and prescribed bedrest.  The Veteran's treatment records do not support a finding that the Veteran sought treatment by a physician for these episodes and none were of record when the 60 percent rating was granted.  As a result, no incapacitating episodes within the meaning of the regulation are present.  Hence, the symptomatology and manifestations of the Veteran's lumbar disc disease did not meet the criteria for a 60 percent rating under DC 5243.

The Board acknowledges that, when the April 2004 examination findings are applied against the rating criteria, no incapacitating episodes are mentioned.  Even so, in claims seeking restoration of a reduced benefit, the central question is not whether the schedular criteria for a particular rating are met (as in a claim for increase), but whether the criteria for reduction were met.  See, e.g., Peyton v. Derwinski, 1 Vet. App. 282 (1990).  Here, the Veteran's range of motion measurements were only slightly better during the November 2005 VA examination.  The remainder of the evidence, including the VA treatment records and the January 2009 VA examination report, indicates that there is no significant improvement from the April 2004 VA examination results.  As the evidence is in relative equipoise as to whether there has been an actual improvement in the Veteran's service-connected lumbar disc disease (the applicable standard for ratings in effect for less than 5 years), the Board finds that the reduction in rating from 60 percent to 40 percent was improper and that restoration of the 60 percent evaluation is warranted.

III. Increased Rating

The instant appeal arises from a claim of TDIU.  In the time since the Veteran filed his claim, the Court has held that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In light of the Board's grant to restore the 60 percent rating for the Veteran's service-connected lumbar spine disorder, effective March 1, 2007, the Board will now consider whether a rating in excess of 60 percent is warranted for this disability at any time during the current appeal period.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The maximum rating for limitation of motion for the thoracolumbar spine is 40 percent.  See 38 C.F.R. § 4.71a, DC 5243, General Ratings Formula for Diseases and Injuries of the Spine (2010).  In this case, the Veteran has been rated at 60 percent throughout the period on appeal.  Thus, the Veteran has received the highest rating based on limitation of motion.  The Board will not consider the DeLuca factors in evaluating the appropriateness of the disability rating either prior to or on and after March 1, 2007.

As previously discussed herein, the Veteran receives a 60 percent rating for his lumbar disc disease.  The 60 percent rating is the maximum schedular rating under the Ratings Formula for Intervertebral Disc Syndrome.  See 38 C.F.R. § 4.71a.  Thus, a higher schedular rating cannot be obtained under those provisions.  Under the General Ratings Formula for Diseases and Injuries of the Spine, a rating in excess of 60 percent is only warranted for unfavorable ankylosis of the entire spine.  See id.  As discussed in the evidence above, the Veteran retains movement in his thoracolumbar spine.  Thus, there is no ankylosis.  A 100 percent rating is not warranted.  The General Ratings Formula does allow for neurological complications to be rated separately under relevant neurological diagnostic criteria.  See id., at Note (1).  

The 60 percent rating under the Ratings Formula for Intervertebral Disc Syndrome is not available under the General Ratings Formula.  See 38 C.F.R. § 4.71a.  Instead, a lumbar disability may receive a maximum of 40 percent for orthopedic symptoms, without ankylosis, with neurological complications rated separately.  As noted in the discussion above, some findings of neurological impairment have been made.  In order to assign a rating in excess of 60 percent, separate neurological ratings must be compensable at levels that result in a combined rating in excess of 60 percent.  In essence, the Veteran must have separately compensable complications of at least 20 percent for one lower extremity and a 10 percent for the other, or a single compensable complication of 30 percent or more.  

The evidence does not always reveal which particular nerve is involved in the complications identified.  The Board will use the Diagnostic Criteria for sciatic nerve involvement, as these assign the highest rating based on the lowest level of impairment.  See 38 C.F.R. § 4.124a, DC 8520-8530.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis, a 40 percent rating requires moderately severe incomplete paralysis, and a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  The next higher evaluation of 80 percent requires complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The Veteran does not have complete paralysis of the nerves of the lower extremities.  The Veteran continues to walk unaided.  The Board concludes that an 80 percent rating is not warranted for either lower extremity.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

The evidence does not show organic changes of the lower extremities.  The April 2004, November 2005, and January 2009 VA examination reports do not show organic changes.  The September 2006 chiropractor's assessment does not show organic changes.  The VA treatment records and SSA records do not show organic changes.  The Board finds that the neurological complications are not severe.  Thus, the Board concludes that a 60 percent rating is not warranted for either lower extremity.  See 38 C.F.R. § 4.123.  

The remaining possible ratings are for mild, moderate or moderately severe incomplete paralysis.  Words such as "moderate," or "moderately severe" or "mild," are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "moderate" by VA examiners and other medical professionals, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

At the Veteran's November 2005 VA examination, the objective neurological findings showed that the straight leg raises were negative.  The Veteran had 5/5 muscle strength in the lower extremities.  The Veteran had decreased sensation to pin prick in the S1 dermatome of the right lower extremity.  There was hypalgesia to pin prick in the right foot, vibration sense was absent and proprioception was intact.  The Veteran's reflexes were 1+ at the knees and absent at the ankles.

The November 2005 EMG showed that the deep peroneal and sural responses were normal.  The needle EMG of selected right lower extremity and L5 paraspinal muscles show changes of chronic denervation-renervation in EDB, gastrocnemius and tibialis anterior and was otherwise normal in all other muscles.  The EMG showed electrophysiologic evidence of a chronic lower LS radiculopathy, predominantly S1.  

The Veteran had 5/5 muscle strength in the lower extremities in most testing, except for the April 2006 neurosurgery consult.  At that time, the Veteran had decreased sensation to pin prick in the S1 dermatome of the right lower extremity.  There was hypalgesia to pin prick in the right foot, vibration sense was absent and proprioception was intact.  The Veteran's reflexes were 1+ at the knees and absent at the ankles.  

At the September 2006 chiropractor evaluation, the Veteran had decreased sensitivity in the L4 dermatome in the left leg.  He also had some positive tests, the Lasegue's, Fabere's and Braggard's.  

In the January 2009 VA examination report, the neurological examination revealed a positive straight leg raise on the right in a seated position.  The Veteran had 2+ reflexes at the knees and 1+ at the ankles.  The Veteran had reduced pin prick and temperature sensation in the L5 distribution in the right extremity.  The Veteran's gait was normal in the office setting and stable without the use of assistive devices.  

The Board has also reviewed the Veteran's VA treatment records.  The Veteran does not have a significant record of neurological complications in the lower extremities.  The last physical examination of record is from August 2009.  At that time, the Veteran had normal sensation and strength in the upper and lower extremities.  

The Board observes that, throughout the period on appeal, the Veteran has retained his ability to walk independently and that his gait has generally been normal.  There are individual signs of involvement of either the left or right lower extremities, with occasional decreased sensitivity or diminished reflexes.  None of these symptoms persist in a specific pattern.  The diminished reflexes are shown on one examination, but not another.  The diminished sensation affects one lower extremity and then the other.  Critically, the Veteran retains function of his lower extremities throughout the period on appeal.  His ongoing treatment records do not reveal complaints of neurological complications.  In light of the foregoing, the Board finds that the Veteran's retained function and intermittent symptoms would be no more than "mild" incomplete paralysis of the sciatic nerve.  Thus, no more than 10 percent ratings would be assignable.

As a result, the Board finds that the Veteran has separate neurological complications that may be rated as 10 percent disabling at most.  These ratings, combined with a 40 percent for orthopedic symptoms, would not result in a combined disability rating in excess of 60 percent.  The Board finds that the Veteran's lumbar disc disease has not been manifested by unfavorable ankylosis of the entire spine, or by neurological symptoms which would be separately compensable beyond a 20 percent disability rating.  Thus, a rating in excess of 60 percent is not warranted.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  In light of the discussions above, the Board finds that the criteria for a rating in excess of 60 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board turns to consider whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's lumbar disc disability is not inadequate.  The Veteran has not identified symptoms other than pain, spasm, radiation and flare-ups, which are all contemplated by the schedular criteria.  The Veteran has also submitted several lay statements from friends in June 2006.  These statements tend to report that the Veteran has difficulty with pain and that he cannot work.  These statements are not specific enough to provide support for any rating under the ratings schedule.  These also do not identify any symptoms not considered under the ratings schedule.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

IV. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Prior to January 26, 2007, the Veteran's sole service-connected disability is his lumbar disc disease.  The RO granted service connection for tinnitus, rated 10 percent disabling, and hearing loss, rated as noncompensably disabling, effective January 26, 2007, in a May 2007 rating decision.  On and after January 26, 2007, the Veteran's combined disability rating would be 60 percent.  38 C.F.R. § 4.25.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The issue, therefore, is whether the Veteran's service-connected disabilities alone prevent him from engaging in substantially gainful employment.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The February 2005 vocational rehabilitation assessment indicates that the Veteran is not employable.  The Veteran was found to have disabilities of the back and carpal tunnel syndrome in both arms.  The Veteran could no longer stand for long periods of time or walk great distances.  The Veteran could no longer perform repetitive tasks.  The Veteran was not interested in independent living training.  The assessment indicates that the Veteran filed the TDIU claim at issue here on the counselor's recommendation.  The Veteran was found to have limitations imposed by his service-connected disability.  The Veteran was found to be unable to work in any occupation that requires physical demand because of his service-connected disability.  The Veteran is limited in the type of work he was trained to perform.  Potential employers showed negative attitudes toward the Veteran.  The Veteran reported seeking various jobs, but had been unsuccessful.  The Veteran's disabilities have diminished his motivation to train.  The Veteran had severe limitations in lifting, carrying, pushing, pulling, climbing and balancing.  The Veteran was unable to kneel, squat or crawl.  Since leaving the military, the Veteran worked mainly in machine shops.  The Veteran has not been able to maintain gainful employment that did not aggravate the service-connected disability.  The counselor indicated that the Veteran's symptoms and physical condition precluded function in a classroom setting or in obtaining employment.  The counselor considered the Veteran unemployable.  The counselor concluded that vocational rehabilitation was infeasible at that time.  

The February 2005 vocational rehabilitation assessment includes an assessment of his mental faculties and education.  The Veteran reported one year of community college education.  On testing, the Veteran had impairment of reading ability that would require remediation prior to further education.  The Veteran reported a work history of having been fired in December 2004, but having quit or been laid off from the previous several jobs.  The Veteran also indicated that his carpal tunnel syndrome and cervical spine disability impeded his ability to work.  The Veteran endorsed as many activities limited by the carpal tunnel and cervical spine disabilities as he did for the service-connected lumbar disc disease.  

The Veteran elaborated on his contentions in his July 2005 Notice of Disagreement.  The Veteran reported that he had not been able to obtain gainful employment since December 2004.  The Veteran reported working for a temp agency for five days in April and May 2005.  The Veteran obtained a temporary job at another company, but the job required lifting 50 pounds or more.  The Veteran listed several companies that he applied with.  The Veteran reported interviewing at a couple, but not qualifying due to his experience.  The Veteran reported that he could not obtain machinist jobs and that one manager suggested that he change his career because he could no longer do machinist work.  He reported that he was not able to pursue vocational rehabilitation because of his disability and his age.  

The Veteran obtained a statement from one of the employment agencies for which he worked.  It indicated that the Veteran worked for five days, before calling in and resigning due to his chronic back problems and that he could no longer handle the strain of being on his feet all day and bending over a machine.  

A July 2005 statement was also obtained from another prior employer.  The Veteran had worked from October 25 to December 9, 2004, with no time lost due to disability.  The Veteran was terminated as the Veteran was not able to perform the duties as a machinist that he was hired for.  The note indicates that the Veteran was not confident in the paperwork and machining aspects.  

The November 2005 VA examination report indicates that the Veteran would still be employable.  The Veteran reported that he was limited to walking half a mile.  He was steady on his feet and did not have a history of falls.  The Veteran reported a remote injury of falling on ice in 2003.  The Veteran reported difficulty putting on his socks and shoes, but otherwise not having difficulty with other activities of daily living.  The Veteran reported working as a pizza delivery man at the time of the exam.  The Veteran reported that his back pain increased when getting into and out of his car and when bending and washing dishes at the restaurant.  The Veteran reported mowing his own lawn.  The Veteran reported moving slowly when exiting a car or he will increase his low back pain.  The Veteran reported exercising by walking in a pool.  

The January 2009 VA examination report also contains an assessment of the Veteran's employability.  The Veteran reported working mainly as a machinist since service.  He also reported working at an apartment complex for two years in maintenance, before quitting in 2004.  The Veteran reported at that time that he had not worked since 2005.  The Veteran stated that he did not miss work significantly due to lower back pain prior to the apartment maintenance job.  The recurrent bending, stooping and lifting required for the job did aggravate his lower back.  The Veteran had to stop working machinist jobs in 2002.  The Veteran also had to stop working in yard maintenance because of the restriction of repetitive bending, stooping and lifting.  The Veteran reported that recurrent bending or prolonged bending or stooping can exacerbate his low back pain.  The Veteran reported walking for more than half a mile or prolonged standing can exacerbate his pain.  The Veteran reported mowing his own lawn, but only doing so in 10 to 15 minutes intervals with rest in between.  The doctor indicated that the Veteran was limited from his prior occupations by an inability to perform bending, stooping, crawling, pushing, pulling or lifting greater than 40 pounds repetitively.  The doctor did not find the Veteran unemployable.

The Board notes other relevant disabilities are revealed by the record.  The Veteran has a cervical spine disability, status post fusion, for which he has been denied service connection.  The Veteran also has carpal tunnel syndrome of both hands, for which he has been denied service connection.  These disabilities impinge greatly on a manual labor job, particularly one that requires bending over and performing repetitive tasks.  

In light of the foregoing, the Veteran has retained some functional capacity.  The Veteran has not reported significant occupational impairment from his hearing loss or tinnitus.  The Veteran has quit a job without missing time due to disability.  He has been fired, not merely for inadequate performance, but also due to paperwork problems.  It is not clear from the record how a physical disability would affect paperwork when the Veteran reports employment in the field for decades.  The February 2005 vocational rehabilitation assessment concludes that the Veteran is not capable of performing any physical labor, but the medical opinion from January 2009 finds that he is capable of some restricted physical labor.  The Board places more weight on the medical opinion in assessing the impact of the physical disability on performance.  The Board also notes that the February 2005 assessment placed weight on the Veteran's inability to perform repetitive tasks.  This is due to a nonservice-connected disability, carpal tunnel syndrome.  The Board is not permitted to consider nonservice-connected disabilities in determining unemployability.  The Board notes that the Veteran has obtained additional employment as a pizza delivery man, a job which alleviates the need to lift substantial weight.  A schedular award of TDIU is not warranted.  

The established policy of VA is that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The foregoing evidence shows that the Veteran was able to complete post-high school education, work for three decades and find employment outside his chosen career field when necessary.  The Veteran has endorsed a variety of limitations on his activities that are not service-connected.  The preponderance of the evidence, which shows that the Veteran is capable of the physical and mental acts of finding employment and being employed, is against a finding of unemployability.  

The objective evidence as to the severity of the Veteran's service-connected conditions does not show that these disorders would prevent him from being employed.  In this case, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone make him unemployable.  The medical evidence of record shows that his service-connected conditions are not of such severity as to preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on the Veteran's service-connected disorders.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim.  Consequently, the benefit-of-the-doubt rule does not apply, and this issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Restoration of a 60 percent evaluation for lumbar disc disease is granted.

Entitlement to a rating in excess of 60 percent for lumbar disc disease is denied.  

Entitlement to TDIU is denied.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


